Honorable Jack Wiech
County Attorney
Cameron county
Brownsville, Texas

Dear Sir:                            Opinion No. O-4747
                                     Re: Sheriffs' -- Commissioners'
                                          Court -- control over court-
                                          house.

            Your request for opinion upon.the following stated questions:

          "1. Does the Sheriff of Cameron.County have the author-
     ity to determine whether or not, as a matter of public con-~
     venience, space in the lobby of the county courthouse may be
     used by a prlvate,individual for the purpose of conducting a
     cold drink and cigar starid?

          "2. Does said sheriff have the authority to name such
     private individual?

          “3. Does the Sheriff of Cameron County have charge and
     control of the courthouse of said county to the extent that
     it is within his authority to determine whether or not the
     court rooms thereof may be used for purposes other than hold-
     ing court, such as political meetings and club meetings of
     various kinds?"

liasbeen received and carefully considered by this department.

           In the case of Doflsonvs. Marshall, Tex. Civ. App., 118 S.W.
(2d) ‘621, writ refused, the court held that the action of the county
commissioners' court of Grayson County, Texas in permitting an indlvl-
dual to maintain a cigar and cold drink stand in an unused alcove in
the rotunda of the county courthouse for a stipulated rental, such privi-~
lege being terminable at the will of the commissioners' court, was dis&
cretlonary, and could not be interfered with by the courts in a suit
to enjoin the granting and exercise of such privilege, where the exer-
cise of such privilege would not interfere with the proper use of the
courthouse or cause the county any expense, and would afford a conven-
ience to those transacting business in the courthouse.
Honorable Jack Wiech, Page 2 (O-4747)



          Upon the authority of the case of Anderson, County Judge, et
al, v. Wood, Sheriff, Tex. Sup. Ct., 152 S. w. (2d) 1084, cited in your
letter, and authorities there cited, including Dodson v. Marshall, supra,
we anewer each of your questions in the negative.

                                                     Yours very truly

                                               ATl?ORNEYGENEBALOFTEXAS



                                               By    /e/ Wm. J. Fanning
                                                         Wm. J. Fanning
                                                              Assistant

WJF:nw:lm

                           APPROVED AUG 4,    1942

                           /s/ Gerald C. Mann

                           ATTORNEY GENEF4ALOFTEXAS



                                         APPROVED
                                         OPINION
                                        COMlaTTEE
                                        BY /8/ BWB
                                          CHAIRMAN